



Exhibit 10.1




RESTRICTED CASH AGREEMENT




AGREEMENT (the “Agreement”), dated as of February 21, 2018 (the “Grant Date”),
between GNC Holdings, Inc., a Delaware corporation (the “Company”), and ________
(the “Participant”).


1.    Grant of Restricted Cash. Subject to the terms and conditions set forth in
this Agreement, on the Grant Date the Company grants to the Participant an
opportunity to receive a cash amount equal to $______ (the “Notional Amount”).
During the period prior to the applicable vest date(s), the Notional Amount
shall not accrue any interest.


2.    Vesting and Payment of Notional Amount.


(a)    Vesting.


(i)    Subject to Section 2.2(c), if the Participant remains continuously
employed by the Company through the close of business on the applicable vesting
date, the Notional Amount will vest in accordance with the following schedule:
 
Vesting Date
 
Percent Vested
 
 
 
 
 
1st Anniversary of Grant Date
 
33 1/3%
 
 
 
 
 
2nd Anniversary of Grant Date
 
66 2/3%
 
 
 
 
 
3rd Anniversary of Grant Date
 
100%
 

 
(ii)    There shall be no proportionate or partial vesting in the periods
between the vesting dates and vesting shall occur only on each vesting date,
provided that the Participant has not separated from service prior to such date.
(iii)    Notwithstanding the foregoing, a vesting may be delayed if, at the
vesting date, the Participant is the subject of ongoing disciplinary or
performance management investigations or proceedings concerning the
circumstances under which forfeiture or clawback of this award could apply. In
such cases, the applicable portion of the award, if any, will vest following the
completion of such investigations and proceedings to the extent the Corporation
determines that forfeiture and/or clawback does not apply.


(b)    Payment. On the next administratively practicable pay date following
vesting of the applicable portion of the Notional Amount, the Participant will
receive a cash payment equal to the vested portion of the Notional Amount, less
any tax withholdings pursuant to Section 2(d) of this Agreement.


(c)    Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all of the unpaid Notional Amount upon the Participant’s
separation from service for any reason. Additionally, in the event the
Participant engages in Detrimental Activity, as defined in the Company’s 2015
Stock and Incentive Plan, prior to, or during the one year period after, any
vesting of any portion of the Notional Amount, the unpaid Notional Amount shall
be immediately forfeited to the Company and the Participant shall pay to the
Company any Notional Amount(s) which had vested in the periods referred to
above.


(d)    Withholding. The Company may withhold from the Notional Amount an amount
equal to the amount of all applicable foreign, federal, state, provincial and
local taxes that the Company is required to withhold at any time. 







--------------------------------------------------------------------------------





3.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment.  This Agreement does not guarantee that the Company or its
Affiliates will employ or retain, or continue to, employ or retain the
Participant for any period of time, nor does it modify in any respect the
Company’s (or any affiliate’s) right to terminate or modify the Participant’s
employment or compensation.


4.    Transferability. The Participant is prohibited to sell, transfer, pledge,
hypothecate, assign or otherwise dispose of any rights to the Notional Amount. 
Any attempted sale, transfer, pledge, hypothecation, assignment or other
disposition of the Notional Amount in violation of this Agreement shall be void
and of no effect and the Company shall have the right to disregard the same on
its books and records.


5.    Amendment. No amendment of any of the provisions of this Agreement shall
adversely impair the rights of the Participant without the Participant’s
consent, provided, however, the Board or the Committee may at any time and from
time to time amend, in whole or in part, any or all of the provisions of this
Agreement to comply with Section 409A of the Code and the regulations thereunder
or any other applicable law and may also amend, suspend or terminate this
Agreement as otherwise provided in the Plan. This Agreement is intended to
comply with the applicable requirements of Section 409A of the Code relating to
“short-term deferrals” thereunder, and shall be limited, construed and
interpreted in a manner so as to comply therewith.


6.    Notices. Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
regular United States mail, first class and prepaid, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):


If to the Company, to:


GNC Holdings, Inc.
300 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Chief Legal Officer


If to the Participant, to the address on file with the Company.


7.    Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.


(b)    This Agreement shall be governed and construed in accordance with the
laws of Delaware (regardless of the law that might otherwise govern under
applicable Delaware principles of conflict of laws).


(c)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.


(d)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.



























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 
 
GNC HOLDINGS, INC.
 
 
 
 
 
By:
 
 
 
 
Name: Kevin G. Nowe
 
Title: Senior Vice President, Chief Legal Officer and Chief Compliance Officer
 
 
 
 
PARTICIPANT
 
 
 
 
 
By:
 
 
 
Name:
 
 
 








